Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1, 18,23,41,96 and their respective dependents is/are allowed.
The prior art fails to disclose select a redundancy version of a plurality of redundancy versions of the data to be encoded in a slot of the plurality of slots based at least on a quantity of resource elements associated with the slot, wherein the selected redundancy version has the most systematic bits of the plurality of redundancy versions and is associated with the slot having the highest quantity of resource elements of the plurality of slots; generate the transport block comprising generating the plurality of slots by encoding the transport block in each slot using the redundancy version of the data for the respective slot; and generate the data channel in accordance with the determined size of the transport block; and an interface configured to output the data channel for transmission.

Claim(s) 36, 42,97 and their respective dependents is/are allowed.
The prior art fails to disclose select a redundancy version of a plurality of redundancy versions of the data encoded in each slot of the plurality of slots based on a configured redundancy version order, wherein the selected redundancy version has the most systematic bits of the plurality of redundancy versions and is associated with the slot having the highest quantity of available resource elements of the plurality of slots; and decode the transport block in accordance with the determined size of the transport .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411